EXAMINER’S AMENDMENT
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sven Steinbauer on 5/3/2022.

The application has been amended as follows: 
7.	A solar backlit LCD (liquid crystal display) digital monitor that eliminates eye and psychological strain, while further reducing energy consumption, accomplished by the complete removal of artificial sources of light, forcing the only source of backlight to be from sunlight
a liquid crystal display panel[[,]]; 

a semi-transparent diffusing screen placed in the back of said liquid crystal display panel, wherein said liquid crystal display panel and said semi-transparent diffusing screen are placed inside a frame; and 
a light filtering curtain placed around the entire periphery of the frame.

	The above changes have been made to more clearly format the claim and specify that the LCD panel and diffusing screen are both located inside the frame and that the curtain completely surrounds the frame. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 3, 2022